DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 7 and 13 is/are objected to because of the following informalities: 
Abbreviations (VO2max, GPS, etc.) should be defined at least at their first occurrence in the claims. Additionally, the limitations "a hear rate sensor" and "estiate the VO2max" appear to contain a typographical error(s) and should be corrected within the scope of "a heart rate sensor" and "estimate the VO2max," respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, claim 13 and claims dependent thereon, there is insufficient basis for the limitation "the selected estimation model" in the claims, as there is no indication an estimation model is "selected" in the claim. Additionally, the limitation "using an estimation model based on the activity classification and heart rate feature" is indefinite, as it is unclear in what manner the model is "based on" the classification and heart rate feature (is the model determined based on the values, selected based on the values, updated, etc.). As Applicant does not appear to disclose the estimation models are determined/derived or updated/modified based on the activity classification and the heart rate feature, to the best of the examiner's understanding, the above-noted limitation is intended to indicate the estimation model is selected based on the activity classification and the heart rate feature and will be discussed with this understanding for the purpose of this Office action. Amendments commensurate in scope with this understanding would overcome this rejection as well as obviate the lack of antecedent basis noted above, e.g., within the scope of, "determining, using an estimation model selected based on the activity classification and heart rate feature, an available heart rate feature that is based on the heart rate signal; estimating the VO2max of the subject based on the determined available heart rate feature and the selected estimation model…."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-4, 6-10, 12-16 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4, 6, 8 and 12 of U.S. Patent No. 10,470,704 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 6, 8 and 12 of US 10,470,704 recites each limitation of claims 1-4, 6-10, 12-16 and 18 of the present application. 

Claim(s) 5, 11 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 6 and 8 of U.S. Patent No. 10,470,704 B2 in view of US 2013/0190903 A1 (Balakrishnan). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 8 and 12 of US 10,470,704 recites each limitation of claims 5, 11 and 17 of the present application with the exception of the activity monitor comprising a GPS. Balakrishnan teaches/suggests determining an activity classification based on an activity signal received from an activity monitor, wherein the activity monitor may include GPS (e.g., ¶ [0058]). It would have been obvious to modify claims 6 and 8 and 12 of US 10,470,704 with the activity monitor comprising GPS as taught/suggested by Balakrishnan in order to classify activity based on additional activity/location information, providing a more accurate/reliable classification, or as a simple substitution of one activity monitor useable for classifying activity for another to yield no more than predictable results. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2014/0074407 A1 to Hernandez-Silveria discloses selecting the most appropriate model for calculating energy (e.g., calorie) expenditure based on classified activity (i.e., intensity of exercise) (¶ [0014]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791